DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/21 has been entered.
 
Response to Amendment
	Applicant’s amendment of 4/7/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1.  Claim 4 is cancelled.  Claims 9-20 remain withdrawn as per a previous restriction requirement.  Claims 1-3, 5-8 are considered on their merits below.
Status of Objections and Rejections
	The rejection of claims 1-3 and 5-8 under 35 USC 101 is withdrawn in view of Applicant’s amendments.
	The rejection of claims 1-3, and 5-8 under 35 USC 112(a) is withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1-3, 7, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedair et al. (“High performance as-grown and annealed high band gap tunnel junctions: Te behavior at the interface”, 19 May 2016), and further in view of King et al. (US 6,316,715).
As to claim 1, Bedair teaches a tunnel junction (TJ) (corresponding to the claimed “A tunnel junction” feature) (Figure 1(b)) comprising, in order:
p-AlGaAs layer (corresponding to the claimed “a first layer comprising p-type AlGaAs” feature) (Figure 1(b); P1/C1);
a GaAs layer doped with Te to be n-type, where the GaAs layer is a quantum well (QW) (corresponding to the claimed “a second layer comprising n-type GaAs, wherein the second layer is a quantum well” feature) (Figures 1(b) and 5; P1/C1, P3/C2, P4/C2); and
an n-InGaP layer (corresponding to the claimed “a third layer comprising n-type” feature) (Figure 1(b); P1/C1).
Bedair does not explicitly teach that the n-InGaP layer can comprise n-type AlGaAs, as claimed.
King teaches a similar tunnel junction (16) in between each subcell (11, 12) in a multijunction photovoltaic cell (Figure 1; C6/L32-35). The tunnel junction (16) can be made of p-AlGaAs and n-GalnP (C6/L33), which is the same as the p-AlGaAs layer and n-InGaP layer of the TJ of Bedair. Alternatively, the n-GalnP can be made of n-AlGaAs so that the tunnel junction is made of p-AlGaAs and n-AlGaAs (corresponding to the claimed “third layer comprising n-type AlGaAs” feature) (C6/L33).

Regarding claim 2, modified Bedair teaches the invention as discussed above in claim 1. Bedair does not explicitly teach that a concentration of Al in the p-AlGaAs layer is at least 40%, at least 50%, or at least 60%, as claimed.
King teaches the similar tunnel junction (16) as discussed above. In a specific example, the p- AlGaAs layer has about 60% Al mole fraction (corresponding to the claimed “wherein a concentration of Al in the first layer is selected from the group consisting of at least 40%, at least 50%, and at least 60%” feature) (C6/L38-42). This Al mole fraction is taught by King to be especially advantageous as it results in a high bandgap (C6/L38-42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the p-AlGaAs layer of modified Bedair and set the Al mole fraction to be about 60% as taught by Kin, as this Al mole fraction is taught to be especially advantageous as it results in a high bandgap.


	Regarding claim 7, the prior art teaches the thickness of the n-GaAs layer 30-50 angstroms (3-5nm) (P1/C1, P2/C1), which falls within the claims range of about 1nm to about 20nm.
	Regarding claim 8, the prior art teaches the invention as discussed above in claim 1. The tunnel junction is capable of operating at 1000 x concentration (corresponding to the claimed “that is operable up to about 1000x sun” feature) (P1/C1). It is noted that claim 8 is a recitation of intended use, where the tunnel junction of modified Bedair is capable of operating at 1000 x concentration. Further, modified Bedair has the same structure and materials as claimed, and thus would be capable of the claimed operation. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQa2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, |.). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. in re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedair (“High performance as-grown and annealed high band gap tunnel junctions: Te behavior at the interface”, 19 May 2016), and King et al. (US 6,316,715), as applied to claim 1 above, and further in view of Gunapala et al. (US 6967345).
Regarding claim 5, modified Bedair teaches the invention as discussed above in claim 1. Bedair does not explicitly teach that the n-GaAs layer is AlxGaAs, wherein x is at less than 40%, as claimed. Gunapala teaches similar quantum well structures (C4/L61-64, C15/L18-26, C17/L61-C18/L2). The quantum well structure can have GaAs as the quantum well surrounded by AlxGai-xAs as the barrier layers (Figure 4; C4/L61-64, C15/L18), which is the same material structure as taught by modified Bedair.
Gunapala teaches that other materials can be used instead, such as AlyGa1-yAs and AlzGai-zAs as the quantum well and barrier layers, respectively (corresponding to the claimed “wherein the second layer quantum well is selected from the group consisting of AlxGaAs” feature) (C15/L22-26, C17/L61-C18/L2). The AlyGai-yAs is n-type (C4/L65-66). The mole fractions of Al (i.e. the value of y) can be adjusted to form the quantum well structure having the desired well depth and well width with the desired energy level configuration (C15/L14-17, 24-26, C17/L61-C18/L2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the n-GaAs of modified Bedair with n-AlyGai-yAs as taught by Gunapala, as Gunapala teaches that AlyGa1-yAs can be used for the quantum well instead of GaAs in a similar quantum well structure with AlGaAs as the barrier layers. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, B.).
Further, while Gunapala does not explicitly teach that y is at less than 40% as claimed, Gunapala does teach that the mole fractions of Al (i.e. the value of y) can be adjusted to form the quantum well structure having the desired well depth and well width with the desired energy level configuration (C15/L14-17, 24-26, C17/L61-C18/L2). Thus, as the well depth, well width, and energy level configuration are variables that can be modified, among others, by adjusting the mole fraction of Al by adjusting the value of y, the precise mole fraction of Al would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed value of y cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the mole fraction of Al (i.e. the value of y) in the tunnel junction of modified Bedair to obtain the desired balance between the well depth, well width, and energy level configuration as taught by Gunapala (/n re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 6, modified Bedair teaches the invention as discussed above in claim 1. Modified Bedair does not explicitly teach that the concentration of Al in the n-AlGaAs layer is at least 40% or at least 50%, as claimed.
Gunapala teaches similar quantum well structures (C4/L61-64, C15/L18-26, C17/L61-C18/L2). The quantum well structure can have GaAs as the quantum well surrounded by AlxGai-xAs as the barrier layers (Figure 3A; C9/L30-35), which is the same material structure as taught by modified Bedair. The AlxGar-xAs is n-type (C4/L65-66). The mole fraction of Al (i.e. the value of x) is approximately equal to 0.10-0.40 (C9/L30-35), which equals approximately 10%-40%, which overlaps with the claimed range of “at least 40%”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the n-AlGaAs of modified Bedair and set the mole fraction of Al to be equal to 0.10-0.40 as taught by Gunapala, as Gunapala as Gunapala teaches that this Al mole fraction is known in the art for the n-AlGaAs layer in a similar quantum well structure. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.). Further, one would have a reasonable expectation of success by setting the Al mole fraction to be that as taught by Gunapala, as Gunapala teaches that this mole fraction is known in the art as a suitable mole fraction for the n-AlGaAs layer in a similar quantum well structure.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.11.
Claims 1-3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 6,316,715), and further in view of Bedair et al. (“High performance as-grown and annealed high band gap tunnel junctions: Te behavior at the interface”, 19 May 2016).
As to claim 1, King teaches a tunnel junction (16) (corresponding to the claimed “A tunnel junction” feature) (Figure 1; C6/L32-35) comprising, in order:
A p-AlGaAs layer (corresponding to the claimed “a first layer comprising p-type AlGaAs” feature) (C6/L32-35); and
An n-AlGaAs layer (corresponding to the claimed “a third layer comprising n-type AlGaAs” feature) (C6/L32-35).
King does not explicitly teach a second layer comprising n-type GaAs, wherein the second layer is a quantum well, in between the p-AlGaAs layer and the n-AlGaAs layer, as claimed.
Bedair teaches a similar tunnel junction (TJ) (Figure 1). The tunnel junction can comprise a similar p-AlGaAs/n-InGaP structure (Figure 1(a)), which is similar to the tunnel junction of King. However, Bedair teaches that the efficiency can be improved by significantly increasing the Jpk value and reducing the tunneling width by forming a GaAs quantum well layer that is n-type between the p-AlGaAs and n- InGaP layers (corresponding to the claimed “a second layer comprising n-type GaAs, wherein the second layer is a quantum well” feature) (Figures 1(b) and 5; P1/C1, P3/C2, P4/C2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the p-AlGaAs/n-AlGaAs tunnel junction of King and further include an n- GaAs quantum well layer in between the p-AlGaAs and n-AlGaAs layers as taught by Bedair, as Bedair teaches that the efficiency can be improved by significantly increasing the Jpk value and reducing the tunneling width.
Regarding claim 2, modified King teaches the invention as discussed above in claim 1. Ina specific example, the p-AlGaAs layer has about 60% Al mole fraction (corresponding to the claimed “wherein a concentration of Al in the first layer is selected from the group consisting of at least 40%, at least 50%, and at least 60%” feature) (C6/L38-42).
Regarding claim 3, modified King teaches the invention as discussed above in claim 1. The tunnel junction (16) is positioned between subcells (11, 12), which can be made of GalnP (Figure 1; C6/L32-35).
Regarding claim 7, modified King teaches the invention as discussed above in claim 1. The thickness of the n-GaAs layer is 30-50 A, which is equal to 3-5 nm (P1/C1, P2/C1 of Bedair), which falls within the claimed range of “about 1 nm to about 20 nm”.
Regarding claim 8, modified King teaches the invention as discussed above in claim 1. It is noted that claim 8 is a recitation of intended use, where the tunnel junction of modified King is capable of operating at 1000 x concentration. Modified Bedair has the same structure and materials as claimed, and thus would be capable of the claimed operation. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 6,316,715) in view of Bedair et al. (“High performance as-grown and annealed high band gap tunnel junctions: Te behavior at the interface”, 19 May 2016), as applied to claim 1 above, and further in view of Gunapala et al. (US 6,967,345).
Regarding claim 5, modified King teaches the invention as discussed above in claim 1. Modified King does not explicitly teach that the n-GaAs layer is AlxGaAs, wherein x is at less than 40%, as claimed.
Gunapala teaches similar quantum well structures (C4/L61-64, C15/L18-26, C17/L61-C18/L2). The quantum well structure can have GaAs as the quantum well surrounded by AlxGai-xAs as the barrier layers (Figure 4; C4/L61-64, C15/L18), which is the same material structure as taught by modified King. Gunapala teaches that other materials can be used instead, such as AlyGa1-yAs and AlzGai-zAs as the quantum well and barrier layers, respectively (corresponding to the claimed “wherein the second layer quantum well is selected from the group consisting of AlxGaAs” feature) (C15/L22-26, C17/L61-C18/L2). The AlyGai-yAs is n-type (C4/L65-66). The mole fractions of Al (i.e. the value of y) can be adjusted to form the quantum well structure having the desired well depth and well width with the desired energy level configuration (C15/L14-17, 24-26, C17/L61-C18/L2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the n-GaAs of modified King with n-AlyGa1yAs as taught by Gunapala, as Gunapala teaches that AlyGai-yAs can be used for the quantum well instead of GaAs in a similar quantum well structure with AlGaAs as the barrier layers. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, B.).
Further, while Gunapala does not explicitly teach that y is at less than 40% as claimed, Gunapala does teach that the mole fractions of Al (i.e. the value of y) can be adjusted to form the quantum well structure having the desired well depth and well width with the desired energy level configuration (C15/L14-17, 24-26, C17/L61-C18/L2). Thus, as the well depth, well width, and energy level configuration are variables that can be modified, among others, by adjusting the mole fraction of Al by adjusting the value of y, the precise mole fraction of Al would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed value of y cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the mole fraction of Al (i.e. the value of y) in the tunnel junction of modified King to obtain the desired balance between the well depth, well width, and energy level configuration as taught by Gunapala (/n re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 6, modified King teaches the invention as discussed above in claim 1. Modified King does not explicitly teach that the concentration of Al in the n-AlGaAs layer is at least 40% or at least 50%, as claimed.
Gunapala teaches similar quantum well structures (C4/L61-64, C15/L18-26, C17/L61-C18/L2). The quantum well structure can have GaAs as the quantum well surrounded by AlxGai-xAs as the barrier layers (Figure 3A; C9/L30-35), which is the same material structure as taught by modified King. The AlxGar-xAs is n-type (C4/L65-66). The mole fraction of Al (i.e. the value of x) is approximately equal to 0.10-0.40 (C9/L30-35), which equals approximately 10%-40%, which overlaps with the claimed range of “at least 40%”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the n-AlGaAs of modified King and set the mole fraction of Al to be equal to 0.10-0.40 as taught by Gunapala, as Gunapala as Gunapala teaches that this Al mole fraction is known in the art for the n-AlGaAs layer in a similar quantum well structure. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.). Further, one would have a reasonable expectation of success by setting the Al mole fraction to be that as taught by Gunapala, as Gunapala teaches that this mole fraction is known in the art as a suitable mole fraction for the n-AlGaAs layer in a similar quantum well structure.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.11.
Response to Arguments
	Applicant’s remarks are noted on the record.  As the 101 and 112 rejections have been withdrawn in view of Applicant’s amendments, the remarks are rendered moot.  New grounds of rejection, necessitated by the amendments, are set forth above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726